Citation Nr: 1441173	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from July to November 1996 and March 2003 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for major depressive disorder and assigned an initial 50 percent disability rating, effective September 22, 2008.  During the pendency of the appeal, the RO granted a 70 percent rating, also effective September 22, 2008.  

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems comprise the entirety of the Veteran's record

In the August 2008 rating decision, the RO also denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran submitted a September 2008 notice of disagreement.  A March 2009 statement of the case (SOC) was issued by the RO.  The Veteran failed to file a timely substantive appeal.  

An October 2013 brief by the Veteran's representative raises a claim for service connection for posttraumatic stress disorder (PTSD) on the basis of a liberalizing law change.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  During the appeal, the service-connected major depression is not shown to be manifested by total social and occupational impairment.  

2.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a schedular rating in excess of 70 percent for the service-connected major depression are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2013).   

2.  The criteria for TDIU have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Initial Rating for Major Depressive Disorder

The Veteran contends that his major depressive disorder is more severe than currently rated.  However, this contention was made when the Veteran was initially rated at 50 percent for his disability.  During the course of his appeal, he was granted an initial rating of 70 percent for the entire period of his disability claim.  Nevertheless, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The criteria for rating mental disorders read as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  

The Court has held that global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

A GAF score of 31 to 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  

A GAF score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130  still explicitly refers to the DSM-IV. The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change being written that references "the current version of the DSM," but it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration  (VBA) and VHA have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

It is the Board's responsibility to evaluate all of the evidence assembled.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the criteria for major depression, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  However, on this record, the Board finds that there is no showing of total social and occupational impairment due to the service-connected major depression.  The Veteran conveyed during his VA examinations that his social relationships consist of daily visits with his two children, who live with his father next door to him because he does not trust himself to be able to take good care of them all of the time.  He mentioned in February 2010 that his uncle would come by to visit two to three times per week.  He also stated in March 2014 that he has only one friend that he will talk to on the phone or be visited by.  As a result, the criteria for a 100 percent schedular rating have not been met because he does not have total social impairment.

The Veteran was given a VA psychiatric examination in November 2008.  At his VA examination, he reported that he is currently treated with medication for his
depressive symptoms.  He also continued to receive weekly psychotherapy.  The Veteran reported loss of interest in previously pleasurable activities, anxiety, and sadness.  He also stated that he had not worked because he does not like to be around people.  The Veteran reported feeling emotionally numb and had problems with sleep, as well as decreased energy, concentration, focus, and self-esteem.  He denied any suicidal plans, but the examiner did note that the Veteran had reported suicidal ideation immediately after discharge.  The examiner also noted that the Veteran was alert and cooperative for this exam, but that his mood was depressed and his affect was guarded.  His thoughts were clear and goal oriented, and there was no evidence of delusions or hallucinations at this time.  His cognitive abilities for abstraction memory and judgment were grossly intact.  He also denied panic attacks and obsessive rituals, and there was no evidence of paranoia.  The examiner observed that the Veteran's grooming and hygiene were appropriate, and his speech was normal.  Ultimately, the VA examiner diagnosed him with major depressive disorder along with post-traumatic stress disorder (which is currently under appeal).  The VA examiner also reported that the depressive disorder was treated in service with the symptoms overlapping those of PTSD.  The Veteran was assigned a GAF score of 45 for moderate to serious symptoms.

In February 2010, the Veteran was given a second VA psychiatric examination.  The VA examiner reported that the Veteran's major depressive disorder is manifested by feelings of sadness, worthlessness, guilt, insomnia, early awakening, diminished pleasure, agitation, irritability, poor concentration, tension, and nightmares.  The examiner noted that the Veteran's problems are occurring on a daily basis and have been present since he was in Iraq.  Moreover, the examiner found that the intensity of the Veteran's symptoms is severe because it impairs his social relationships, marital functioning, occupational achievement, judgment, mood, thinking abilities, and range of activities.  It was also noted that the Veteran's disability interferes with shopping, eating in restaurants, and going to movies.  The VA examiner recommended that the Veteran continue with his medication and counseling.  Ultimately, the VA examiner opined that the Veteran's condition leads to deficiencies in most areas of his occupational and social functioning because of continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  It was noted that he is competent to handle his financial affairs.  His GAF score was 42, due to low social tolerance, unstable mood and behavior in public situations, and no friendships.

The Veteran was given another VA psychiatric examination in August 2012.  The VA examiner noted that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events, including short and long-term memory impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting, and; inability to establish and maintain effective relationships.  The VA examiner assigned the Veteran a GAF score of 50 at this time, and judged him to be unemployable based on his major depression symptoms.  The VA examiner opined that the Veteran "appears to have the psychological ability to understand and remember only simple instructions during a normal workday.  It appears that he would not be able to sustain concentration and persistence with even simple tasks due to interruption of his symptoms most days of a work week."  The examiner further stated that the Veteran "seems able to tolerate limited contact with the general public, coworkers, and supervisors.  Overall, he appears to be able to adapt to only a relatively isolated simple working environment for a few days or less during a typical work week."

An addendum opinion was given in March 2014 regarding the impact of the Veteran's psychiatric disability on his ability to secure or follow a substantially gainful occupation.  The VA examiner noted that the Veteran's symptoms of major depression included: depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or work-like setting.  The Board finds this addendum opinion highly probative because it shows that there is no change in the Veteran's disability that would warrant a higher rating than currently granted.  It is also highly probative of the Veteran's inability to work, as will be further discussed below.  

Particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 42 to 50, indicating serious symptoms of major depressive disorder.  While these GAF scores are consistent with a 70 percent rating, the Veteran's overall disability picture indicates that the level of disability does not reach 100 percent as defined by DC 9434.  Additionally, a 100 percent rating is not warranted because there are no findings consistent with or even approaching gross impairment in thought processes or communication, persistent delusions of hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own occupation or name.

The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with major depressive disorder, DC 9434 remains the most appropriate code under which to rate the service connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected major depressive disorder.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected major depressive disorder above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; thus, all demonstrated manifestations specifically associated with his service-connected major depressive disorder - to include low social tolerance and concentration problems - are contemplated by the provisions of the rating schedule.  As noted, symptoms of social and occupational impairment have been attributed to a non-service-connected disability.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's major depressive disorder, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board finds that the evidence is against an initial rating greater than 70 percent for the Veteran's service-connected major depressive disorder.  See 38 C.F.R. § 4.130.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.

Total Disability Due to Individual Unemployability

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  In part, the Veteran claims that his major depression symptoms have prevented him from being able to maintain employment since 2004.  He has also received Social Security Disability since 2004 due to his major depression symptoms, which cause his inability to work.  The Veteran's service-connected disabilities consist of only his major depressive disorder (currently rated as 70 percent).  Thus, the percentage requirements of § 4.16(a) are met.  Furthermore, the Board finds that March 2014 VA examiner's opinion is also highly probative of the Veteran's inability to work.  The VA examiner opined that the Veteran is "unemployable due to the impact of his depression on his concentration, social comfort, ability to cooperate and communicate with others in normal circumstances, ability to tolerate his frustration and anger in conflict situations, and general emotional stability."  The examiner further stated that, "It is unlikely that he would be able to attend work regularly and reliably because of his depression."  

As the competent and credible evidence of record reflects, the Veteran's major depressive disorder and associated symptomatology have rendered him unable to work.  Therefore, a total disability rating for individual unemployability is warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2008, February 2010, August 2012, and March 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for major depressive disorder and total disability due to individual unemployability.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, in January 2014 the Board remanded the issue of total disability due to individual unemployability for additional development, including completion of a VA examination addendum opinion on the matter of the Veteran's employability.  Since that time, a VA examination addendum opinion was completed in March 2014.  The other issues addressed in the remand order are now moot because the Veteran meets the schedular criteria for total disability due to individual unemployability.  Therefore, the Board finds that the RO substantially complied with the January 2014 remand directive, and the Board may proceed with a decision at this time.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

An initial rating in excess of 70 percent for major depressive disorder is denied.

Entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


